UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


R. J. GRIFFIN & COMPANY, d/b/a           
Sebrell/Griffin & Company, a/k/a
Sebrell/Griffin General Contractors,
                  Plaintiff-Appellant,
                  v.                              No. 00-1349

BEACH CLUB II HOMEOWNERS
ASSOCIATION, INCORPORATED,
                Defendant-Appellee.
                                         
            Appeal from the United States District Court
           for the District of South Carolina, at Florence.
                  C. Weston Houck, District Judge.
                          (CA-99-3002-4-12)

                       Argued: December 4, 2000

                       Decided: February 7, 2001

       Before WILKINSON, Chief Judge, and LUTTIG and
                  MICHAEL, Circuit Judges.



Reversed and remanded by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Robert Walker Fuller, III, ROBINSON, BRADSHAW &
HINSON, P.A., Charlotte, North Carolina, for Appellant. John Patrick
Henry, THE THOMPSON LAW FIRM, P.A., Conway, South Caro-
lina, for Appellee. ON BRIEF: David L. Little, Jr., ROBINSON,
2          R. J. GRIFFIN & CO. BEACH CLUB II HOMEOWNERS
BRADSHAW & HINSON, P.A., Rock Hill, South Carolina, for
Appellant. Emma Ruth Brittain, THE THOMPSON LAW FIRM,
P.A., Myrtle Beach, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In this case we address the application of the principles of Colo-
rado River abstention in the context of a suit to enforce a contractual
arbitration clause. Beach Club II Homeowners Association (the Asso-
ciation) filed suit in South Carolina court against R.J. Griffin & Co.
d/b/a Sebrell/Griffin & Co. (Griffin) for defective construction of a
condominium complex. Relying on two separate arbitration clauses,
Griffin filed a motion to compel arbitration in federal district court.
The district court held that the South Carolina Arbitration Act
deprived the court of jurisdiction to rule on Griffin’s motion. Upon
a motion for reconsideration, the district court decided to abstain
under Colorado River Water Conservation Dist. v. U.S., 424 U.S. 800
(1976). We hold, however, that the district court is required to rule on
Griffin’s motion to compel arbitration, and we remand the case with
instructions that it do so.

                                   I.

   The Homeowners Association’s state court complaint alleges that
Griffin, who was the general contractor for the Beach Club II condo-
minium project, negligently designed or constructed their homes.
Griffin responded, filed cross-claims against two co-defendants, and
added claims against three third-party defendants. Griffin also filed a
motion in state court to stay the proceedings and to compel arbitra-
tion. Before it was heard, however, Griffin withdrew the motion. A
few weeks later, Griffin filed a motion to compel arbitration in federal
district court.
           R. J. GRIFFIN & CO. BEACH CLUB II HOMEOWNERS                  3
   The district court declined to hear the motion. Initially, the district
court held that § 15-48-10(c) of the South Carolina Arbitration Act
deprived the court of jurisdiction. Griffin moved for reconsideration
of that ruling. In response, the district court affirmed its prior deci-
sion, but on different reasoning. This time the district court decided
to abstain on Colorado River grounds. Griffin now appeals.

                                    II.

   The sole point of dispute in this case is whether Colorado River
abstention was proper.* Resolving this question requires two separate
inquiries. First, we must determine if there are parallel duplicative
state proceedings. New Beckley Mining Corp. v. Int’l Union, United
Mine Workers of America, 946 F.2d 1072 (4th Cir. 1991);
McLaughlin v. United Virginia Bank, 955 F.2d 930 (4th Cir. 1992).
If this question is answered in the affirmative, then we must deter-
mine if Colorado River’s exceptional circumstances test has been
met. Colorado River, 424 U.S. at 818.

   In this case, our analysis begins and ends with the first inquiry. In
New Beckley, this court noted that before abstaining on Colorado
River grounds, "the district court must first determine whether the
state and federal proceedings are parallel. Suits are parallel if substan-
tially the same parties litigate substantially the same issues in differ-
ent forums." 946 F.2d at 1073. Abstention was improper in New
Beckley because although the "parties in both actions [were] virtually
identical . . . the issues raised and remedies sought" were not. Id. at
1074. Similarly, in McLaughlin this court held that Colorado River
abstention was improper where "the federal and state actions have
similar claims and draw on common events" but "are not totally
duplicative." 955 F.2d at 935.

  Following, as we must, our own precedent, we believe abstention
here was improper because the state proceedings are not parallel or

   *The Association does not dispute that federal jurisdiction is proper
both on diversity grounds, 28 U.S.C. § 1332, and under the Federal Arbi-
tration Act, 9 U.S.C. § 1 et seq. Moreover, in choosing to abstain, the
district court implicitly recognized that it had jurisdiction to hear Grif-
fin’s motion.
4          R. J. GRIFFIN & CO. BEACH CLUB II HOMEOWNERS
duplicative. The Association’s suit in state court is a state law negli-
gence claim, focusing on the reasonableness of Griffin’s actions with
respect to the construction of certain condominiums. Griffin’s federal
suit seeks an order compelling arbitration, the resolution of which
turns on whether either of the two arbitration clauses Griffin cites are
enforceable against the Association. The state proceedings thus fail to
reach McLaughlin’s "totally duplicative" threshold because they do
not raise the same issues or seek the same remedies. See Al-Abood ex
rel. Al-Abood v. El-Shamari, 217 F.3d 225, 232 (4th Cir. 2000) (find-
ing Colorado River abstention improper where "the parties in the two
suits are substantially the same" but "the issues are not."). Given these
circumstances, we have no choice but to conclude that the district
court erred in choosing to abstain.

   Bolstering our conclusion is the Supreme Court’s decision in
Moses H. Cone Memorial Hospital v. Mercury Construction Corp.,
460 U.S. 1 (1983). Cone also involved the issue of Colorado River
abstention in the context of a motion to compel arbitration. In revers-
ing the decision to abstain, the Supreme Court held that it is rarely
appropriate for a federal court to abstain from ruling on a motion to
compel arbitration. Cone, 460 U.S. at 25-26. This court too has
addressed the issue of Colorado River abstention in the context of a
motion to compel arbitration. Whiteside v. Teltech Corp., 940 F.2d 99
(4th Cir. 1991). Relying on Cone, Whiteside found abstention
improper in part because the district court "failed to recognize that the
FAA provides a federal cause of action which calls upon the court to
decide whether the dispute is covered by a written arbitration agree-
ment." Id. at 102.

   As was true in Whiteside, the ruling below neglected the obliga-
tions created by the FAA. Accordingly, the judgment is reversed and
remanded with instructions for the district court to rule on the merits
of Griffin’s motion to compel arbitration.

                                       REVERSED AND REMANDED